Citation Nr: 1547297	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 8, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 8, 2012, the evidence of record is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

2.  It was factually ascertainable that the Veteran was unemployable due to his service-connected disabilities no earlier than May 19, 2010.  


CONCLUSION OF LAW

Since May 19, 2010, resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU was met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(b), 4.18 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

At the time of his February 2011 application, the Veteran was service connected for ischemic heart disease, rated as 60 percent disabling; residuals of prostate cancer, rated as 40 percent disabling and erectile dysfunction, rated as non-compensable.  His total combined rating was 80 percent.  His combined rating of 80 percent met the threshold requirement of 38 C.F.R. § 4.16(a).  During the pendency of the appeal, the Veteran's rating for ischemic heart disease was increased to 100 percent disabling, effective November 8, 2012 and his residuals of prostate cancer was increased to 60 percent disabling, effective November 8, 2012.  His combined rating from November 8, 2012 has been 100 percent.  

The Veteran's claim of entitlement to a total disability based on individual unemployability, from November 8, 2012 has been rendered moot by the award of a 100 percent schedular evaluation for ischemic heart disease and special monthly compensation under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran has been in receipt of special monthly compensation under 38 U.S.C.A. § 1114 subsection (k) for loss of a creative organ, from August 21, 2009 and subsection (s) for a service-connected disability rated as total and additional service-connected disability rated at 60 percent or more, from November 8, 2012.  Since the Veteran has been in receipt of the maximum benefits since November 8, 2012, which include a 100 percent rating and SMC, the Board finds that the claim for entitlement to TDIU is moot, from November 8, 2012.  This decision considers the period on appeal prior to November 8, 2012.  

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23   (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  On his February 14, 2011 VA Form 21-8940, the Veteran indicated that his service-connected heart and prostate disabilities prevented him from securing or following any substantially gainful occupation.  Therefore, the Board will consider evidence starting from the period one year prior to the February 14, 2011 claim.

A May 2010 medical treatment note from Dr. S.G. indicates that the Veteran complained of chest pain and frequent fatigue, especially when walking long distances.  Dr. S.G. noted that the Veteran had a history of a mild myocardial infarction and moderate cardiac arrhythmia in February 2010.  There is also a history of stent and ablation being placed in February 2010 due to the arrhythmia.  The Veteran's electrocardiogram (EKG), chest x-ray (CXR), and echocardiogram (ECHO) tests were all abnormal.  The Veteran could not perform the exercise stress test due to claudication in his legs.  

A May 2011 letter from Dr. C.L. indicates that she has treated the Veteran for the past 10 years and opines that he is "no longer capable of individual employment due to his chronic medical illnesses."  She notes that the Veteran is under the care of an urologist for his prostate cancer and had ischemic heart disease and cardiac arrhythmias which "have rendered him unfit for gainful employment."  Accompanying medical records from St. Anthony's Physician Organization indicate that in May 2011 the Veteran complained of intense pain which started on the left side of his face and lightheadedness.  He was referred to his treating heart specialist.  

Medical records from St. Anthony's Medical Center indicate that in July 2011, the Veteran underwent an aortoiliofemoral run-off intervention and had a stent placed in the right and left iliac arteries.  In August 2011, the Veteran reported problems with the stent of the left leg, particularly ongoing pain in the left thigh.  In October 2011, the Veteran was treated for chest pain.  An EKG did not show the Veteran had any acute coronary syndrome.  The specialist noted that the Veteran had undergone a percutaneous intervention of the left circumflex 18 months prior.  The Veteran reported that he felt pain in his left ribcage and discomfort in his left jaw.  He called the ambulance and was subsequently treated with nitroglycerin.  

The Veteran was afforded a VA examination in June 2012 where the examiner noted the Veteran's diagnosis of coronary artery disease and stenting of the circumflex in 2010, with 40 to 50 percent mid right coronary artery lesion and a mild left anterior descending artery.  The examiner noted that the Veteran was on continuous medication to control his heart condition.  The examiner also noted that the Veteran had a history of cardiac arrhythmias.  In regard to the Veteran's prostate, the examiner noted the Veteran's previous diagnosis of adenocarcinoma of the prostate and current remission status.  The Veteran underwent treatment for prostate cancer in 2008.  The Veteran reported current voiding dysfunction, due to radiation damage to the nerves, which causes urine leakage and the requirement of absorbent material that must be changed less than 2 times per day.  The voiding dysfunction causes daytime voiding in intervals of 2 to 3 hours and nighttime awakening to void 2 times a night.  The Veteran also reported erectile dysfunction issues secondary to radioactive seed implants.  The examiner noted that the Veteran had a normal physical examination, with the exception of noted problems.  The examiner opined,

The [V]eteran would fare in a working environment to be near a men's bathroom because of frequency of urination without other notable work related impediments.  From the cardiac standpoint, heavier lifting and carrying should be avoided[,] though light to moderate physical effort remains feasible. . . His walking ability as to duration and distance is modestly negatively affected.

In September 2012, the RO denied entitlement to a TDIU and noted that the Veteran's non-service connected condition, macular degeneration, impacted his ability to maintain employment.  

The Board finds the May 2010 medical treatment record from Dr. S.G. to be probative in nature.  It provides a clear picture of severe complications from which the Veteran suffered related to his heart disability.  

The Board attaches minimal probative value to Dr. C.L.'s May 2011 letter.  In that regard, although she is the Veteran's treating specialist, her letter did not specify the specific limitations the Veteran had from his heart disability.  The Board finds her letter to be conclusory in nature.  However, the Board finds Dr. C.L.'s medical treatment notes to provide a detailed picture of the Veteran's symptoms associated with his heart disability and therefore probative in nature.  The records detail the complications the Veteran has suffered and the type of treatment given.  As the Veteran's treating specialist, the records indicate the Veteran's symptoms over a period of months.  

The Board further finds the June 2012 VA examination report to be probative in nature.  The examiner noted the Veteran's medical history and provided assessments of the Veteran's limitations due to his service-connected disabilities.  However, the Board also notes that the VA examiner is not the Veteran's treating specialist and therefore any observations are largely limited to the examination conducted that day alone.  

The Veteran was previously a contract security officer.  His highest level of education is one year of college.  Upon taking into consideration the Veteran's level of education, work experience and the functional impairment resulting from his service-connected disabilities, the Board finds that he was unable to obtain and maintain substantially gainful employment since May 19, 2010.  As a result of his heart disability, he suffered from several debilitating episodes of left side pain and chest pain and even required stenting to address some of his symptoms.  The stenting caused further complications, including pain and lightheadedness.  As a result of his prostate disability, he has had to urinate frequently.  Complications regarding the heart are serious and it is safe to conclude that the Veteran had to avoid any strenuous activity or work which would exacerbate his heart problems.  The elimination of physically laborious positions left the Veteran with potential sedentary positions.  In his previous position as a security officer, it is unlikely that an employer would have accommodated him by allowing him to frequently leave his security post to urinate.  The Veteran has limited skills or training which would qualify him for sedentary positions.  While the Veteran does suffer from macular degeneration, a non-service connected disability, which significantly impairs his ability to work, the Board finds that the Veteran's service-connected disabilities, alone, also prevent him from substantially gainful employment.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a), effective May 19, 2010, the date of the medical treatment records from Dr. S.G. which show severe complications from the heart disability.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment. 


	ORDER

Entitlement to a TDIU, effective May 19, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


